                       Case 7:20-mj-07924-UA Document 7 Filed 08/06/20 Page 1 of 1




       Via E-mail and ECF

                                                               August 5, 2020

       The Honorable Lisa Margaret Smith
       Magistrate Judge
       Southern District of New York
       300 Quarropas Street
       White Plains, NY 10601


                 Re:      U.S. v. Francis Hughes
                          20-MJ-07924


       Dear Honorable Smith:

               I am writing in regard to Francis Hughes and to ask for a short extension of the time
       period for Mr. Hughes to provide me with his passport. As a reminder, Your Honor ordered
       Mr. Hughes to provide me with his passport within one week. Mr. Hughes has arranged for
       a colleague to retrieve the passport, which has occurred. The passport – which is expired –
       is currently in Mr. Hughes’ possession in Queens. I ask that Your Honor please allow Mr.
       Hughes to arrange for the passport to be mailed to me.1 I have spoken to Mr. Hughes, and
       my understanding is that the mailing could occur this afternoon or, at the latest, tomorrow.
       If approved, I would then receive the passport next week. I have spoken to A.U.S.A. Marcia
       Cohen, and she does not object to this request.

                 Thank you for your consideration.

APPLICATION GRANTED.
                                                               Respectfully,


 8/5/2020                                                      Benjamin Gold
                                                               Assistant Federal Defender


       cc:       AUSA Marcia Cohen



       1   Due to his home detention, Mr. Hughes cannot walk to the post office to mail the passport himself.
